Citation Nr: 0201758	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  97-32 500A	)	DATE
	)
	)


THE ISSUE

Whether the August 1996 decision of the Board of Veterans' 
Appeals (Board) -- which determined that the February 1977 
rating decision that denied a rating higher than 10 percent 
for de Quervain's disease of the right wrist did not 
constitute clear and unmistakable error (CUE) -- was clearly 
and unmistakably erroneous.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from September 1971 to May 
1976, and had eight years, two months, and 16 days of active 
service prior to September 14, 1971.

In an August 1996 decision, the Board determined that a 
February 1977 rating decision in which a regional office 
assigned a rating of 10 percent for de Quervain's disease of 
the right wrist with radial sensory neuroma did not 
constitute clear and unmistakable error.  In December 1999, 
the veteran claimed that the Board's August 1996 decision was 
clearly and unmistakably erroneous.

In an April 2000 decision, the Board concluded that the 
motion for revision or reversal of the Board's August 1996 
decision did not contain sufficient allegations of CUE.  The 
Board therefore denied the motion.  

The veteran appealed the Board's April 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated in December 2000, the Court granted a joint 
motion to vacate the Board's April 2000 decision and remanded 
this matter to the Board.  The motion granted by the Court 
noted that, in its April 2000 decision, the Board relied, in 
part, on the former provisions of 38 C.F.R. § 20.1404(b).  
The motion added that the regulation was invalidated by 
Disabled American Veterans v. Gober, 234 F.3d 682 (2000), in 
which it was held that the rule was invalid because, when 
read in conjunction with 38 C.F.R. § 20.1409(c), it operated 
to prevent Board review of certain CUE claims, contrary to 
the requirement of 38 U.S.C.A. § 7111(e) that a CUE claim was 
to be decided by the Board on the merits.


FINDINGS OF FACT

1.  A February 1977 rating decision assigned a 10 percent 
rating for de Quervain's disease of the right wrist, 
complicated by infection with secondary hypertrophic scarring 
over the abductor longus with radial sensory neuroma.

2.  By a March 1977 letter, the veteran was notified of the 
10 percent rating assigned in February 1977; he did not 
appeal.

3.  The facts of this case, as known at the time of the 
February 1977 rating decision, indicated that the veteran was 
treated during his service for de Quervain's disease in the 
right wrist by surgical release of the tendon sheath, and 
developed a post-surgical infection which resulted in a 
radial sensory neuroma, which when operated upon, also 
developed an infection which ultimately required resection of 
the sensory branch of the radial nerve in the proximal 
forearm, which post-operatively also developed an infection.

4.  In an August 1996 decision, the Board found that the 
failure to award a rating in excess of 10 percent for 
disability associated with de Quervain's disease, including 
scarring and postoperative residuals of a radial sensory 
neuroma, was consistent the facts known at the time of the 
1977 rating decision and with governing regulations and 
policy in effect at the time and that obvious error had not 
been shown.

5.  The record, as constituted at the time of the Board's 
August 1996 decision, does not show that the February 1977 
rating decision which awarded the 10 percent rating for right 
arm disability disregarded some material fact which was then 
known, or that it failed to apply or misapplied the law or 
regulations then in effect.

6.  The record, as constituted at the time of the Board's 
August 1996 decision, does not show that the Board's 
decision, in which it determined that the February 1977 
rating decision did not constitute clear and unmistakable 
error, disregarded some material fact which was then known, 
or that it failed to apply or misapplied the law or 
regulations then in effect.


CONCLUSION OF LAW

The Board's August 1996 decision -- in which it determined 
that a February 1977 rating decision which assigned a 10 
percent rating for de Quervain's disease of the right wrist, 
complicated by infection with secondary hypertrophic scarring 
over the abductor longus and post-operative residuals of 
radial sensory neuroma did not constitute clear and 
unmistakable error -- was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 1991 & Supp 2001); 
38 C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran was treated in 
June 1974 for symptoms of right hand weakness.  In July 1974, 
his complaints of right wrist pain were diagnosed as rule out 
tendonitis.  After conservative treatment and immobilization 
with a cast produced no improvement, he underwent surgery for 
surgical excision of the tendon sheath of the extensor 
pollicis longus.  Post-operatively, the wound became infected 
and the veteran developed a radial sensory neuroma.  The 
neuroma was excised in May 1975, but the veteran's right hand 
and wrist symptoms persisted.  As a result, the veteran 
underwent a surgical excision of the radial sensory nerve at 
the proximal forearm in November 1975.  The wound from that 
operation became infected.  

When he was examined by a medical evaluation board, he had a 
two-inch hypertrophic scar over the right proximal forearm.  
He had a Z-type scar on the distal forearm.  Range of motion 
in elbow was full and without discomfort.  He had slight 
limitation of motion and accompanying pain in his right 
wrist.  He also had some sensitivity to palpation over the 
scar of the abductor longus of the right hand.

At the time of his medical examination for separation from 
service, an examiner noted that the veteran had had de 
Quervain's disease complicated by an infection with secondary 
hypertrophic scarring over the adductor longus, and radial 
sensory neuroma.  Clinically, the veteran had limited motion 
in his right wrist.  The wrist area was sensitive to touch.  
There was keloid on the forearm.  There were neuromas on the 
wrist and forearm.  There was loss of sensation in the thumb 
and the dorsum of the forefinger.  The reported diagnosis was 
de Quervain's disease of the right wrist complicated by 
infection with secondary hypertrophic scarring over the 
"adductor" longus, after treatment of radial sensory 
neuroma.

Based on the service medical records contained in the claims 
folder at the time, in a February 1977 rating decision, the 
veteran was granted entitlement to service connection for de 
Quervain's disease of the right wrist complicated by 
infection with secondary hypertrophic scarring over the 
adductor longus, and radial sensory neuroma.  The associated 
disability was rated 10 percent.  The RO utilized Diagnostic 
Code 5204 which rates disability from tendosynovitis based on 
limitation of motion of the affected joint.

The veteran did not appeal the February 1977 rating decision.

In February 1994, the veteran filed a claim in which he 
asserted that the February 1977 rating decision was erroneous 
because it did not consider or compensate for nerve damage 
associated with his service connected disability.

The Board determined in August 1996 that the February 1977 
rating decision, which assigned a 10 percent disability 
evaluation for the veteran's service-connected de Quervain's 
disease of the right wrist complicated by infection with 
secondary hypertrophic scarring over the abductor longus, and 
radial sensory neuroma, was not clearly and unmistakably 
erroneous.  The veteran now contends that the Board's August 
1996 decision is clearly and unmistakably erroneous.

In an April 2000 decision, the Board determined that its 
August 1996 decision was not clearly and unmistakably 
erroneous.  The veteran appealed from that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated in January 2001, the Court granted a joint 
motion to vacate the Board's April 2000 decision and remanded 
this matter to the Board.


II.  Discussion

This case presents a complicated procedural situation.  In 
this decision, the Board must answer the question whether its 
August 1996 decision contained clear and unmistakable error 
(CUE).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2001).

Examples of situations that are not clear and unmistakable 
error include:

1.  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

2.  Duty to Assist.  The Secretary's 
failure to fulfill the duty to assist.

3.  Evaluation of the evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

38 C.F.R. § 20.1403(d) (2001).

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute.  38 C.F.R. § 20.1403(e) (2001).

In its August 1996 decision, the Board concluded that a 
February 1977 rating decision -- which assigned an initial 10 
percent disability evaluation for de Quervain's disease of 
the right wrist complicated by infection with secondary 
hypertrophic scarring over the adductor longus, and radial 
sensory neuroma -- was not clearly and unmistakable 
erroneous.  

Thus, to answer the question at issue, the Board must 
determine whether the Board in August 1996 correctly applied 
the law in effect at that time concerning determinations of 
clear and unmistakable error.  The law then in effect, 
38 C.F.R. § 3.105(a), provides that previous final and 
binding determination of VA, including a decision on degree 
of disability, will be accepted as correct in the absence of 
clear and unmistakable error.

The standard with respect to raising a claim for CUE is that 
it must be "the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40 (1993).  

CUE requires more than a disagreement on how the facts are 
weighed or evaluated.  The appellant must show that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).

In order for a CUE claim to be sustained, the appellant must 
allege with some specificity what the alleged error is, and, 
unless it is patently clear and unmistakable, the appellant 
must provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Bielby v. Brown, 7 Vet. App. 260, 269 (1994); Fugo v. Brown, 
6 Vet. App. 40, 44 (1993); see Eddy v. Brown, 9 Vet. App. 52; 
57 (1996).

Thus, the question before the Board in 1996 was whether the 
RO, in assigning the initial disability evaluation in 1977, 
did not have the correct facts, as they were known at the 
time, before the adjudicator or that pertinent regulatory or 
statutory provisions then in effect were incorrectly applied 
by the RO.

The essence of the veteran's contentions has been that he 
should have been awarded a separate compensable rating for 
disability associated with right radial nerve paralysis in 
addition to his disability from tenosynovitis in his right 
wrist.  The Board considered this assertion in 1996 but 
determined that the February 1977 decision had considered and 
denied the claim for a separated but related disability and 
was not clearly and unmistakably erroneous on that basis.

More generally, the gist of the veteran's contentions is the 
assertion that the Board's August 1996 decision was clearly 
and unmistakably erroneous because it did not reverse or 
modify the February 1977 rating decision which, according to 
the veteran, was clearly and unmistakably erroneous.  
However, the veteran has not alluded to any unconsidered fact 
known at the time of the February 1977 rating decision or the 
Board's August 1996 decision which, if known by the Board in 
August 1996, would have compelled the Board to conclude that 
the February 1977 rating decision would have been manifestly 
different if such fact were known.  Nor has the veteran 
alleged any misapplication by the VA regional office in 
February 1977, or by the Board in August 1996, of the law or 
regulations which were in effect at the time of such 
decisions.  Rather, the veteran appears to contest the 
evaluation of the evidence by the RO.

The Board has carefully and thoroughly reviewed the record 
and the February 1977 rating decision that assigned a 10 
percent rating for disability associated with de Quervain's 
disease complicated by infection, with secondary hypertrophic 
scarring over the abductor longus and radial sensory 
deficits.  The facts, as known at the time, have been set out 
above.  

It must be emphasized that the issue now before the Board is 
not whether the rating assigned in February 1977 is clearly 
and unmistakable erroneous.  Rather, the issue now before the 
Board is whether the Board's August 1996 decision was clearly 
and unmistakable erroneous in concluding that there was no 
clear and unmistakable error in the February 1977 rating 
decision.  To overturn the February 1977 decision by this 
route is a formidable task at which the veteran does not 
succeed.

The veteran does not show that the Board, in 1996, 
incorrectly applied the law then in effect or that the facts 
known in 1996 about the 1977 rating decision were not then 
before the Board.  

As shown in 1996 and currently, the RO in its February 1977 
rating decision correctly paraphrased the facts as then 
known, and correctly cited and applied the pertinent law and 
regulations then in effect.  There is no indication from the 
record available in 1977 that the RO did not consider any 
known fact, or that any law or regulation was either not 
applied or misapplied.

In 1977, the RO rated the veteran's disability from de 
Quervains's disease of the right wrist, complicated by 
infection with secondary hypertrophic scarring over the 
abductor longus and radial sensory neuroma utilizing 
Diagnostic Code 5024 and 5003.  At that time, Diagnostic Code 
5024 provided tenosynovitis will be rated on limitation of 
motion of the affected parts, as degenerative arthritis.  

In pertinent part, 38 C.F.R. § 4.71a, Diagnostic Code 5003 
read as follows:

Degenerative arthritis established by X-
ray findings was rated on the basis of 
limitation of motion under  the 
appropriate diagnostic codes for the 
specific joint involved.  Where however, 
the limitation of the specific joint 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 percent is for application for each 
such major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under Diagnostic Code 
5003.  Limitation of motion  must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The Board now finds that its August 1996 decision is not 
clearly and unmistakably erroneous in concluding that the 
1977 rating decision did not contain clear and unmistakable 
error.  The Board's August 1996 decision contains findings of 
fact and conclusions of law based on such findings.  The 
Board's August 1996 decision contains a discussion of the law 
concerning CUE and adequate reasons and bases for the 
conclusion that the February 1977 rating decision was not 
clearly and unmistakably erroneous.

The veteran seems to assert in his December 1999 motion that 
the Board's August 1996 decision was based on an erroneous 
finding of fact, as the Board's first finding of fact 
contained no reference to resection of the radial sensory 
nerve.  However, as the veteran points out, the Board's 
discussion of the reasons and bases for its decision clearly 
shows that the fact that the veteran underwent resection of 
the radial nerve was known to the Board and the post-
operative  residual disabilities were considered in its 
findings and conclusions.

The veteran's June 1998 and December 1999 motions, as well as 
his other statements, fail to provide any fact, known at the 
time of the Board's August 1996 decision, that was not 
considered by the Board and that, if considered, would have 
compelled a finding that the February 1977 rating decision 
was clearly erroneous.  The veteran has repeatedly asserted 
that he had service-connected disability in February 1977 
from loss of sensory function associated with resection of 
the radial sensory nerve.  This fact was documented in his 
service medical records, was known to the Board, and was 
discussed in its August 1996 decision.  No other error of 
fact has been alleged by the veteran in support of his CUE 
claim.  Similarly, the veteran has not shown how the several 
regulations to which he has cited were misapplied in the 
February 1977 rating decision or by the Board in its August 
1996 decision.  In short, he has cited several regulations, 
but did not allege how they were misapplied.  

In conclusion, CUE is a very specific and rare kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory or regulatory provisions extant at 
that time were incorrectly applied.  38 C.F.R. § 20.1403(a) 
(2001).

In summary, the record fails to show an error of fact or 
misapplication of law in the Board's August 1996 decision 
that would compel a different result but for such errors.  
The Board concludes that such decision is not clearly and 
unmistakably erroneous.


ORDER

The August 1996 decision -- in which the Board determined 
that the February 1977 rating decision that assigned an 
evaluation of 10 percent for the veteran's service-connected 
disability of the right forearm, wrist, and hand disorders 
was not clearly an unmistakably erroneous -- should not be 
revised or reversed on the grounds of clear and unmistakable 
error by the Board.  The motion is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



